Plaintiff in error was convicted in the county court of Carter county for the crime of unlawful conveying whisky and was sentenced in accordance with the verdict of the jury to be confined in the county jail for a period of sixty days and that he pay a fine of one hundred fifty dollars. To reverse this judgment an appeal was perfected.
The only assignment of error argued in the brief is that the evidence is insufficient to sustain the verdict. The proof on the part of the state shows that the defendant was arrested on the road between Overbrook and Ardmore with thirteen gallons of whisky in his buggy. Ten gallons of which belonged to him and three gallons to his co-defendant, John Black. Black entered a plea of guilty and served his sentence.
The defendant, a negro doctor, residing in the city of Ardmore claimed that he had been called in his professional capacity to attend the wife of a negro, Tom Waters, who lived near Marietta, ten miles beyond Overbrook; that he procured a horse and buggy from the livery stable and drove to Overbrook where he expected Waters to meet him and convey him to his patient; that he took Sam Woolridge with him to bring the horse back to the livery stable. That he was practically forced to carry the liquor after Black had placed it in his buggy. The record discloses that the defendant had a fair and impartial trial. The sufficiency of the evidence was a question purely for the jury. The jury under the law are the sole judges of the credibility of the witnesses and of the weight to be given to the evidence of each witness who testifies in the case. Where the verdict of the jury has been approved by the trial court, this court will not *Page 730 
disturb the judgment where there is evidence to support the verdict, unless it is apparent that injustice has been done.
It is our opinion that the evidence is clearly sufficient to support the verdict. The judgment is affirmed.